Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 26, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150530 & (17)(18)(21)                                                                               Stephen J. Markman
  (23)(24)                                                                                                 Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 150530
                                                                   COA: 323558
                                                                   Cass CC: 13-010127-FC
  RICHARD LEROY TIGHE, JR.,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 20, 2014
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Cass Circuit Court for
  reconsideration of the defendant’s issue regarding the assessment of court costs. In all
  other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining question presented should be reviewed by this Court. The motions to amend,
  for “summary of judgment,” for bond pending appeal, and for immediate consideration
  are DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 26, 2016
         d0718
                                                                              Clerk